DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the first action on the merits.  
Claims 19-39 are pending and under consideration.

Claim Objections
Claims 19, 20, 26 and 27 are objected to because of the following informalities: replace “R4” with “R4” in the group “(CH)2NR4C(=NR4)N(R4)2” in the definition of R1.  Appropriate correction is required.
Claims 19, 20, 26, 27 and 34 are objected to because of the following informalities: insert the term “and” after the phrase “or S),” on page 6, line 16; after the phrase “and S),” on page 7, line 4; between the last two terms in the definitions of Z1, Z3 and Z4 on page 7, lines 11, 15 and 17; after the term “(CH)pNR4C(=NR4)N(R4)2” on page 8, line 1; between the last two groups in the definition of Y1 on page 8, in the definition of R1; after the phrase “or S),” on page 13, line 1; between the terms “alkyl” and “heterocyclyl” in the definition of Y2 on page 13, penultimate line; between the terms “alkyl” and “linear” in the definition of Y5 on page 13, last line; between the terms “alkyl” and “heterocyclyl” in the definition of Y2 on page 14, penultimate line; between the terms “alkyl” and “linear” in the definition of Y5 on page 14, last line; and between the terms “compound” and “a” in on page 15, claim 34, line 3.   Appropriate correction is required.
Claims 22 and 24 are objected to because of the following informalities: insert the term “or” between the terms “T2,” and “thiazole” on page 9, the 5th line from bottom . Appropriate correction is required.
Claims 22 is objected to because of the following informalities: the term “Pyrazole” should be replaced with “pyrazole” on page 9, the 6th line from the bottom of the page; and page 10, line 9. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: a space is required between the terms “T2” and “or” on page 9, last line. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 19-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 19, the variable “Z5” is found in the definitions of Z1, Z2 and Z3, but is not further defined. Therefore, claims 19-39 are vague and indefinite.
To overcome the rejection, Applicant may remove those groups which contain the Z5 variable.
claims 19, 21-24, 26 and 27, the term "comprising" (see for example, the definition of W, R2, Y2, and Y3, in claim 19) is open-ended. The term “comprising” in a compound claim leaves the claim open for the inclusion of unspecified groups and/or substituents. The use of the above term causes the claim to be broader than the invention. See In re Fenton, 451 F.2d 640, 171 USPQ 693 (CCPA 1971). It is improper to use the term "comprising" instead of "consisting of". Ex parte Dotter, 12 USPQ 382.
Throughout claims 19, 21-24, 26 and 27, the phrase "the alkyl,… heterocyclyl…” after the “wherein” clause lacks antecedent basis because there may be more than one e.g. alkyl or heterocyclic group in the definition. See, e.g. the definition of R2 and X1. 
The Examiner suggests removing the term “the” after each “wherein” clause in the claims.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a bacterial infection caused by bacteria producing one or more beta-lactamase, does not reasonably provide enablement for preventing bacterial infections caused by bacteria producing one or more beta-lactamase; and treating or preventing a bacterial infection generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Such a utility cannot be deemed enabled. Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444. The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. The instant claims encompass millions of compounds with a tricyclic-fused-pyrrolo[1,3-b]pyridine scaffold with a plethora of fused rings at W and two variables at different positions of the fused ring system. 
(b) Scope of the diseases covered. The instant claims are drawn to a method of treating or preventing a bacterial infection generally and those caused by bacteria producing one or more beta-lactamase.

Bacteria: 
Gram-positive cocci:
Staphylococcus aureus is a gram-positive, catalase-positive, coagulase-positive cocci in clusters. S. aureus can cause inflammatory diseases, including skin infections, pneumonia, endocarditis, septic arthritis, osteomyelitis, and abscesses. S. aureus can also cause toxic shock syndrome (TSST-1), scalded skin syndrome (exfoliative toxin, and food poisoning (enterotoxin). 
Staphylococcus epidermidis is a gram-positive, catalase-positive, coagulase-negative cocci in clusters and is novobiocin sensitive. S. epidermidis commonly infects prosthetic devices and IV catheters producing biofilms. Staphylococcus saprophyticus is novobiocin resistant and is a normal flora of the genital tract and perineum. S. saprophyticus accounts for the second most common cause of uncomplicated urinary tract infection (UTI). 
Streptococcus pneumoniae is a gram-positive, encapsulated, lancet-shaped diplococci, most commonly causing otitis media, pneumonia, sinusitis, and meningitis. Streptococcus viridans consist of Strep. mutans and Strep mitis found in the normal flora of the oropharynx commonly cause dental carries and subacute bacterial endocarditis (Strep. sanguinis).
Streptococcus pyogenes is a gram-positive group A cocci that can cause pyogenic infections (pharyngitis, cellulitis, impetigo, erysipelas), toxigenic infections (scarlet fever, necrotizing fasciitis), and immunologic infections (glomerulonephritis and rheumatic fever). ASO titer detects S. pyogenes infections.
Streptococcus agalactiae is a gram-positive group B cocci that colonize the vagina and is found mainly in babies. Pregnant women need screening for Group-B Strep (GBS) at 35 to 37 weeks of gestation. 
Enterococci is a gram-positive group D cocci found mainly in the colonic flora and can cause biliary tract infections and UTIs. Vancomycin-resistant enterococci (VRE) are an important cause of nosocomial infections. 
Gram-positive rods:
Clostridia is a gram-positive spore-forming rod consisting of C. tetani, C. botulinum, C. perfringens, and C. difficile. C. difficile is often secondary to antibiotic use (clindamycin/ampicillin), PPI use, and recent hospitalization. Treatment involves primarily with oral vancomycin.
Bacillus anthracis is a gram-positive spore-forming rod that produces anthrax toxin resulting in an ulcer with a black eschar. Bacillus cereus is a gram-positive rod that can be acquired from spores surviving under-cooked or reheated rice. Symptoms include nausea, vomiting, and watery non-bloody diarrhea. 
Corynebacterium diphtheria is a gram-positive club-shaped rod that can cause pseudomembranous pharyngitis, myocarditis, and arrhythmias. Toxoid vaccines prevent diphtheria.
Listeria monocytogenes is a gram-positive rod acquired by the ingestion of cold deli meats and unpasteurized dairy products or by vaginal transmission during birth. Listeria can cause neonatal meningitis, meningitis in immunocompromised patients, gastroenteritis, and septicemia. Treatment includes ampicillin. 

Gram-negative bacteria (GNB) are among the most significant public health problems in the world due to the high resistance to antibiotics. These microorganisms have great clinical importance in hospitals because they put patients in the intensive care unit (ICU) at high risk and lead to high morbidity and mortality. Two large groups, Enterobacteriaceae and the non-fermenters, are responsible for most clinical isolates; nevertheless, other clinically concerning gram-negative organisms exist, including Neisseria, Haemophilus spp., Helicobacter pylori, and Chlamydia trachomatis. 
Antibiotic Resistance
These organisms have a range of mechanisms to prevent the action of many antimicrobials used in clinical medicine. Some of the mechanisms of resistance include efflux pumps alteration of the drug binding site and membrane permeability, degradation enzymes, and the conformational change of the drug culminating in its inactivation.
Enterobacteriaceae 
Enterobacteriaceae are a heterogeneous group widely dispersed in nature. They account for about 80% of gram-negative isolates with a myriad of disease-causing general/species in humans, including urinary tract infections, pneumonia, diarrhea, meningitis, sepsis, endotoxic shock, and many others. The general/species that frequently affect humans are Escherichia, Proteus, Enterobacter, Klebsiella, Citrobacter, Yersinia, Shigella, and Salmonella among others. The laboratory characterization is an essential component when it comes to microorganisms; therefore, it is imperative to expose characteristics of Enterobacteriaceae, which are bacilli, non-sporulated, have variable motility, grow in the presence and absence of oxygen, ferment organisms of glucose, are cytochrome oxidase negative, and have the ability to reduce nitrate to nitrite. 
Antimicrobial Resistance
These organisms diffuse their plasmids by conjugation, which gives rise to resistance to almost all existing antibiotics. The family of enzymes carbapenemase – KPC, NDM-1, IMP, VIM, OXA-48 – is undoubtedly one of the most significant health challenges of the century, given the potential for dissemination between species and mortality rates due to infections caused by bacteria with such plasmids. Colistin, one of the few antibiotics that still treat multiresistant infections, already has a mobile resistance gene, mcr-1, and Enterobacteriaceae has a crucial role in the spread of this gene, with worldwide reports. Moreover, a further concern is that they usually associate these CTX-M, NDM, IMP), producing resistance to cephalosporins and carbapenems, enhancing the deleterious effects caused by these microorganisms.
Non-Fermenters
The non-fermenter, gram-negative bacilli (BNF) have a lower frequency of isolation when compared to Enterobacteriaceae; however, they are a relevant group since they cause severe, fatal infections, especially in the hospital environment. They also cause opportunistic diseases in ICU patients who undergo invasive procedures. The main BNF microorganisms that cause disease in humans are Pseudomonas aeruginosa, Acinetobacter baumannii, Burkholderiacepacia, Stenotrophomonas., Alcaligenes, Moraxella. These stand out for being aerobic, non-sporulated, they are incapable of fermenting sugars, using them through the oxidative route.
	This list is not exhaustive.
(B) The nature of the invention and predictability in the art: The invention is directed toward treating or preventing a bacterial infection generally and those caused by bacteria producing one or more beta-lactamase and therefore is physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(C) Direction or Guidance: That provided is very limited. The dosage range information is not provided in the Specification.  
(D) State of the Prior Art: These compounds are tricyclic-fused-pyrrolo[1,3-b]pyridine scaffold with a plethora of fused rings at W. So far as the examiner is aware, no tricyclic-fused-pyrrolo[1,3-b]pyridine scaffold have been used for the treatment of all bacterial infections. 

monobactams, carbapenems and carbacephems. Most β-lactam antibiotics work by inhibiting cell wall biosynthesis in the bacterial organism and are the most widely used group of antibiotics. Until 2003, when measured by sales, more than half of all commercially available antibiotics in use were β-lactam compounds. The first β-lactam antibiotic discovered, penicillin, was isolated from a rare variant of Penicillium notatum (since renamed Penicillium chrysogenum). 
(E) Working Examples: The invention is drawn to a method of treating or preventing bacterial infections. On pages 64-664 of the Specification several tests are presented which only provide data to support the treatment of beta-lactamase inhibitory activity.  
(F) Skill of those in the art: Bacteria often develop resistance to β-lactam antibiotics by synthesizing a β-lactamase, an enzyme that attacks the β-lactam ring. To overcome this resistance, β-lactam antibiotics can be given with β-lactamase inhibitors such as clavulanic acid. The present invention provides enablement for the inhibition of β-lactamase.
(G) The quantity of experimentation needed: Owing especially to factors A, C, E and F, the amount of experimentation is expected to be high. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.
Double Patenting
No obviousness-type double patenting rejections over co-pending application 17263662 are being made because there is no overlap at W. Thus, the obviousness-type double patenting was considered but not applied. The structural difference between the species of the present application and co-pending application 17263662 means that the two are patentably distinct.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624